UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-22584 Guggenheim Equal Weight Enhanced Equity Income Fund (Exact name of registrant as specified in charter) 227 W. Monroe Street, Chicago, IL 60606 (Address of principal executive offices) (Zip code) Amy J. Lee 227 W. Monroe Street, Chicago, IL 60606 (Name and address of agent for service) Registrant’s telephone number, including area code: (312) 827-0100 Date of fiscal year end: December 31 Date of reporting period: July 1, 2014 – September 30, 2014 Item 1.Schedule of Investments. Attached hereto. Guggenheim Equal Weight Enhanced Equity Income Fund SCHEDULE OF INVESTMENTS (Unaudited) September 30, 2014 Shares Value COMMON STOCKS† - 123.3% Consumer, Non-cyclical - 25.3% Vertex Pharmaceuticals, Inc.*,1 $ Clorox Co.1 Altria Group, Inc.1 Cintas Corp.1 Allergan, Inc.1 Mallinckrodt plc*,1 Regeneron Pharmaceuticals, Inc.*,1 Perrigo Company plc1 Dr Pepper Snapple Group, Inc.1 Molson Coors Brewing Co. — Class B1 Celgene Corp.*,1 Hershey Co.1 Actavis plc*,1 Tyson Foods, Inc. — Class A1 Coca-Cola Co.1 Hormel Foods Corp.1 Reynolds American, Inc.1 Gilead Sciences, Inc.*,1 Edwards Lifesciences Corp.*,1 PepsiCo, Inc.1 Biogen Idec, Inc.*,1 ConAgra Foods, Inc.1 Zoetis, Inc.1 Patterson Companies, Inc.1 Monster Beverage Corp.*,1 Johnson & Johnson1 Alexion Pharmaceuticals, Inc.*,1 Amgen, Inc.1 Bristol-Myers Squibb Co.1 Humana, Inc.1 Kimberly-Clark Corp.1 Constellation Brands, Inc. — Class A*,1 Lorillard, Inc.1 Archer-Daniels-Midland Co.1 McKesson Corp.1 Colgate-Palmolive Co.1 WellPoint, Inc.1 Procter & Gamble Co.1 Pfizer, Inc.1 Sysco Corp.1 Kroger Co.1 Estee Lauder Companies, Inc. — Class A1 AmerisourceBergen Corp. — Class A1 Brown-Forman Corp. — Class B1 Becton Dickinson and Co.1 UnitedHealth Group, Inc.1 Automatic Data Processing, Inc.1 Whole Foods Market, Inc.1 AbbVie, Inc.1 Merck & Company, Inc.1 Shares Value COMMON STOCKS† - 123.3% (continued) Consumer, Non-cyclical - 25.3% (continued) Mead Johnson Nutrition Co. — Class A1 $ Moody's Corp.1 Safeway, Inc.1 Cardinal Health, Inc.1 Eli Lilly & Co.1 Quanta Services, Inc.*,1 JM Smucker Co.1 Philip Morris International, Inc.1 Keurig Green Mountain, Inc.1 Hospira, Inc.*,1 DaVita HealthCare Partners, Inc.*,1 Aetna, Inc.1 Campbell Soup Co.1 McGraw Hill Financial, Inc.1 Cigna Corp.1 Coca-Cola Enterprises, Inc.1 McCormick & Company, Inc.1 MasterCard, Inc. — Class A1 Abbott Laboratories1 Kraft Foods Group, Inc.1 CareFusion Corp.*,1 DENTSPLY International, Inc.1 Total System Services, Inc.1 Mondelez International, Inc. — Class A1 Robert Half International, Inc.1 Quest Diagnostics, Inc.1 Stryker Corp.1 Mylan, Inc.*,1 Tenet Healthcare Corp.*,1 CR Bard, Inc.1 Kellogg Co.1 Alliance Data Systems Corp.*,1 ADT Corp.1 Intuitive Surgical, Inc.*,1 Baxter International, Inc.1 Zimmer Holdings, Inc.1 Express Scripts Holding Co.*,1 Equifax, Inc.1 Laboratory Corporation of America Holdings*,1 Western Union Co.1 General Mills, Inc.1 H&R Block, Inc.1 Covidien plc1 St. Jude Medical, Inc.1 United Rentals, Inc.*,1 Medtronic, Inc.1 Boston Scientific Corp.*,1 Varian Medical Systems, Inc.*,1 Universal Health Services, Inc. — Class B1 Avon Products, Inc.1 Avery Dennison Corp.1 Guggenheim Equal Weight Enhanced Equity Income Fund SCHEDULE OF INVESTMENTS (Unaudited) September 30, 2014 Shares Value COMMON STOCKS† - 123.3% (continued) Consumer, Non-cyclical - 25.3% (continued) Automatic Data Processing, Inc.* $ Total Consumer, Non-cyclical Financial - 20.5% Discover Financial Services1 Crown Castle International Corp.1 Legg Mason, Inc.1 Travelers Companies, Inc.1 Bank of America Corp.1 Ventas, Inc.1 Progressive Corp.1 Capital One Financial Corp.1 CME Group, Inc. — Class A1 Berkshire Hathaway, Inc. — Class B*,1 Aon plc1 Allstate Corp.1 Navient Corp.1 Boston Properties, Inc.1 JPMorgan Chase & Co.1 Chubb Corp.1 Wells Fargo & Co.1 Hartford Financial Services Group, Inc.1 Goldman Sachs Group, Inc.1 Intercontinental Exchange, Inc.1 ACE Ltd.1 American Express Co.1 Public Storage1 BlackRock, Inc. — Class A1 Visa, Inc. — Class A1 Charles Schwab Corp.1 Macerich Co.1 Genworth Financial, Inc. — Class A*,1 Assurant, Inc.1 State Street Corp.1 Simon Property Group, Inc.1 Marsh & McLennan Companies, Inc.1 PNC Financial Services Group, Inc.1 XL Group plc — Class A1 U.S. Bancorp1 General Growth Properties, Inc.1 CBRE Group, Inc. — Class A*,1 Citigroup, Inc.1 Ameriprise Financial, Inc.1 Morgan Stanley1 Health Care REIT, Inc.1 T. Rowe Price Group, Inc.1 Franklin Resources, Inc.1 Plum Creek Timber Company, Inc.1 Equity Residential1 Zions Bancorporation1 Shares Value COMMON STOCKS† - 123.3% (continued) Financial - 20.5% (continued) Loews Corp.1 $ Host Hotels & Resorts, Inc.1 Kimco Realty Corp.1 Cincinnati Financial Corp.1 HCP, Inc.1 M&T Bank Corp.1 American International Group, Inc.1 Northern Trust Corp.1 Lincoln National Corp.1 E*TRADE Financial Corp.*,1 Torchmark Corp.1 Essex Property Trust, Inc.1 American Tower Corp. — Class A1 BB&T Corp.1 Aflac, Inc.1 Affiliated Managers Group, Inc.*,1 SunTrust Banks, Inc.1 Vornado Realty Trust1 Comerica, Inc.1 AvalonBay Communities, Inc.1 Principal Financial Group, Inc.1 Bank of New York Mellon Corp.1 Regions Financial Corp.1 Fifth Third Bancorp1 MetLife, Inc.1 Invesco Ltd.1 NASDAQ OMX Group, Inc.1 Prudential Financial, Inc.1 Apartment Investment & Management Co. — Class A1 Prologis, Inc.1 People's United Financial, Inc.1 Weyerhaeuser Co.1 Huntington Bancshares, Inc.1 Hudson City Bancorp, Inc.1 Unum Group1 KeyCorp1 Iron Mountain, Inc.1 Total Financial Consumer, Cyclical - 16.8% NIKE, Inc. — Class B1 Darden Restaurants, Inc.1 Home Depot, Inc.1 L Brands, Inc.1 Carnival Corp.1 Wynn Resorts Ltd.1 Hasbro, Inc.1 McDonald's Corp.1 WW Grainger, Inc.1 Bed Bath & Beyond, Inc.*,1 Kohl's Corp.1 Wyndham Worldwide Corp.1 Wal-Mart Stores, Inc.1 Tractor Supply Co.1 Ross Stores, Inc.1 Guggenheim Equal Weight Enhanced Equity Income Fund SCHEDULE OF INVESTMENTS (Unaudited) September 30, 2014 Shares Value COMMON STOCKS† - 123.3% (continued) Consumer, Cyclical - 16.8% (continued) Yum! Brands, Inc.1 $ Newell Rubbermaid, Inc.1 Chipotle Mexican Grill, Inc. — Class A*,1 Dollar Tree, Inc.*,1 VF Corp.1 Target Corp.1 Starwood Hotels & Resorts Worldwide, Inc.1 Starbucks Corp.1 Costco Wholesale Corp.1 Best Buy Company, Inc.1 Lowe's Companies, Inc.1 Under Armour, Inc. — Class A*,1 Southwest Airlines Co.1 PetSmart, Inc.1 Lennar Corp. — Class A1 Nordstrom, Inc.1 Marriott International, Inc. — Class A1 Genuine Parts Co.1 TJX Companies, Inc.1 CVS Health Corp.1 Family Dollar Stores, Inc.1 Fastenal Co.1 Macy's, Inc.1 O'Reilly Automotive, Inc.*,1 Coach, Inc.1 AutoZone, Inc.*,1 AutoNation, Inc.*,1 General Motors Co.1 Whirlpool Corp.1 DR Horton, Inc.1 Dollar General Corp.*,1 PVH Corp.1 Tiffany & Co.1 Ralph Lauren Corp. — Class A1 Mohawk Industries, Inc.*,1 PACCAR, Inc.1 Urban Outfitters, Inc.*,1 GameStop Corp. — Class A1 Johnson Controls, Inc.1 Walgreen Co.1 The Gap, Inc.1 PulteGroup, Inc.1 Staples, Inc.1 Michael Kors Holdings Ltd.*,1 Goodyear Tire & Rubber Co.1 Fossil Group, Inc.*,1 Delta Air Lines, Inc.1 Harley-Davidson, Inc.1 Mattel, Inc.1 Ford Motor Co.1 CarMax, Inc.*,1 Harman International Industries, Inc.1 Delphi Automotive plc1 Shares Value COMMON STOCKS† - 123.3% (continued) Consumer, Cyclical - 16.8% (continued) BorgWarner, Inc.1 $ Total Consumer, Cyclical Industrial - 16.2% Kansas City Southern1 FedEx Corp.1 Lockheed Martin Corp.1 L-3 Communications Holdings, Inc.1 Norfolk Southern Corp.1 CSX Corp.1 Rockwell Collins, Inc.1 Waste Management, Inc.1 Northrop Grumman Corp.1 Union Pacific Corp.1 Raytheon Co.1 General Dynamics Corp.1 Tyco International Ltd.1 Pall Corp.1 Boeing Co.1 United Parcel Service, Inc. — Class B1 Masco Corp.1 Deere & Co.1 Martin Marietta Materials, Inc.1 Republic Services, Inc. — Class A1 Stericycle, Inc.*,1 Leggett & Platt, Inc.1 Roper Industries, Inc.1 General Electric Co.1 Danaher Corp.1 CH Robinson Worldwide, Inc.1 Precision Castparts Corp.1 Thermo Fisher Scientific, Inc.1 Textron, Inc.1 Honeywell International, Inc.1 3M Co.1 PerkinElmer, Inc.1 United Technologies Corp.1 Waters Corp.*,1 Agilent Technologies, Inc.1 Pentair plc1 Garmin Ltd.1 Ryder System, Inc.1 Emerson Electric Co.1 Parker-Hannifin Corp.1 Stanley Black & Decker, Inc.1 AMETEK, Inc.1 Snap-on, Inc.1 Bemis Company, Inc.1 Ball Corp.1 Vulcan Materials Co.1 Amphenol Corp. — Class A1 Expeditors International of Washington, Inc.1 Illinois Tool Works, Inc.1 Xylem, Inc.1 Fluor Corp.1 Guggenheim Equal Weight Enhanced Equity Income Fund SCHEDULE OF INVESTMENTS (Unaudited) September 30, 2014 Shares Value COMMON STOCKS† - 123.3% (continued) Industrial - 16.2% (continued) Cummins, Inc.1 $ Rockwell Automation, Inc.1 Flowserve Corp.1 Eaton Corporation plc1 Sealed Air Corp.1 Caterpillar, Inc.1 Ingersoll-Rand plc1 Jabil Circuit, Inc.1 FLIR Systems, Inc.1 Dover Corp.1 Allegion plc1 Joy Global, Inc.1 Jacobs Engineering Group, Inc.*,1 TE Connectivity Ltd.1 Owens-Illinois, Inc.*,1 Total Industrial Technology - 11.4% Micron Technology, Inc.*,1 Paychex, Inc.1 Intuit, Inc.1 Lam Research Corp.1 Autodesk, Inc.*,1 Computer Sciences Corp.1 Cerner Corp.*,1 NetApp, Inc.1 Altera Corp.1 Analog Devices, Inc.1 KLA-Tencor Corp.1 Intel Corp.1 Dun & Bradstreet Corp.1 Accenture plc — Class A1 Broadcom Corp. — Class A1 Cognizant Technology Solutions Corp. — Class A*,1 Xilinx, Inc.1 Texas Instruments, Inc.1 Fiserv, Inc.*,1 Linear Technology Corp.1 Microsoft Corp.1 QUALCOMM, Inc.1 International Business Machines Corp.1 Citrix Systems, Inc.*,1 Apple, Inc.1 Microchip Technology, Inc.1 Avago Technologies Ltd.1 SanDisk Corp.1 Fidelity National Information Services, Inc.1 EMC Corp.1 CA, Inc.1 Xerox Corp.1 Adobe Systems, Inc.*,1 Western Digital Corp.1 salesforce.com, Inc.*,1 Hewlett-Packard Co.1 Applied Materials, Inc.1 NVIDIA Corp.1 Shares Value COMMON STOCKS† - 123.3% (continued) Technology - 11.4% (continued) Electronic Arts, Inc.*,1 $ Akamai Technologies, Inc.*,1 Oracle Corp.1 Pitney Bowes, Inc.1 Seagate Technology plc1 Teradata Corp.*,1 Red Hat, Inc.*,1 First Solar, Inc.*,1 Total Technology Energy - 10.3% Kinder Morgan, Inc.1 Schlumberger Ltd.1 Murphy Oil Corp.1 Noble Energy, Inc.1 Tesoro Corp.1 Cabot Oil & Gas Corp. — Class A1 Occidental Petroleum Corp.1 Spectra Energy Corp.1 Williams Companies, Inc.1 Exxon Mobil Corp.1 Halliburton Co.1 Phillips 661 Baker Hughes, Inc.1 EOG Resources, Inc.1 ConocoPhillips1 Apache Corp.1 Marathon Petroleum Corp.1 Devon Energy Corp.1 Pioneer Natural Resources Co.1 Chevron Corp.1 Hess Corp.1 QEP Resources, Inc.1 Helmerich & Payne, Inc.1 Equities Corp.1 ONEOK, Inc.1 Newfield Exploration Co.*,1 CONSOL Energy, Inc.1 Anadarko Petroleum Corp.1 FMC Technologies, Inc.*,1 Valero Energy Corp.1 Marathon Oil Corp.1 Cimarex Energy Co.1 National Oilwell Varco, Inc.1 Nabors Industries Ltd.1 Denbury Resources, Inc.1 Range Resources Corp.1 Cameron International Corp.*,1 Southwestern Energy Co.*,1 Chesapeake Energy Corp.1 Ensco plc — Class A1 Transocean Ltd.1 Diamond Offshore Drilling, Inc.1 Noble Corporation plc1 Total Energy Communications - 9.3% eBay, Inc.*,1 Guggenheim Equal Weight Enhanced Equity Income Fund SCHEDULE OF INVESTMENTS (Unaudited) September 30, 2014 Shares Value COMMON STOCKS† - 123.3% (continued) Communications - 9.3% (continued) CenturyLink, Inc.1 $ Verizon Communications, Inc.1 Motorola Solutions, Inc.1 AT&T, Inc.1 Facebook, Inc. — Class A*,1 Frontier Communications Corp.1 Expedia, Inc.1 Cisco Systems, Inc.1 Scripps Networks Interactive, Inc. — Class A1 DIRECTV*,1 Priceline Group, Inc.*,1 Walt Disney Co.1 Nielsen N.V.1 VeriSign, Inc.*,1 Time Warner, Inc.1 Twenty-First Century Fox, Inc. — Class A1 Windstream Holdings, Inc.1 Amazon.com, Inc.*,1 Interpublic Group of Companies, Inc.1 Omnicom Group, Inc.1 Viacom, Inc. — Class B1 Symantec Corp.1 Juniper Networks, Inc.1 News Corp. — Class A*,1 Harris Corp.1 Yahoo!, Inc.*,1 F5 Networks, Inc.*,1 Netflix, Inc.*,1 Comcast Corp. — Class A1 CBS Corp. — Class B1 Corning, Inc.1 Time Warner Cable, Inc.1 Gannett Company, Inc.1 TripAdvisor, Inc.*,1 Cablevision Systems Corp. — Class A1 Google, Inc. — Class A*,1 Google, Inc. — Class C*,1 Discovery Communications, Inc. — Class A*,1 Discovery Communications, Inc. — Class C*,1 Total Communications Utilities - 7.5% NiSource, Inc.1 Exelon Corp.1 Entergy Corp.1 Duke Energy Corp.1 Sempra Energy1 Public Service Enterprise Group, Inc.1 CenterPoint Energy, Inc.1 Dominion Resources, Inc.1 DTE Energy Co.1 Shares Value COMMON STOCKS† - 123.3% (continued) Utilities - 7.5% (continued) Southern Co.1 $ NRG Energy, Inc.1 PPL Corp.1 Consolidated Edison, Inc.1 Ameren Corp.1 CMS Energy Corp.1 NextEra Energy, Inc.1 TECO Energy, Inc.1 American Electric Power Company, Inc.1 SCANA Corp.1 Northeast Utilities1 Pepco Holdings, Inc.1 AES Corp.1 Edison International1 FirstEnergy Corp.1 AGL Resources, Inc.1 Wisconsin Energy Corp.1 Integrys Energy Group, Inc.1 Xcel Energy, Inc.1 PG&E Corp.1 Pinnacle West Capital Corp.1 Total Utilities Basic Materials - 5.8% Sigma-Aldrich Corp.1 CF Industries Holdings, Inc.1 EI du Pont de Nemours & Co.1 Airgas, Inc.1 Sherwin-Williams Co.1 Air Products & Chemicals, Inc.1 Dow Chemical Co.1 Monsanto Co.1 Ecolab, Inc.1 Nucor Corp.1 PPG Industries, Inc.1 Praxair, Inc.1 International Flavors & Fragrances, Inc.1 Eastman Chemical Co.1 LyondellBasell Industries N.V. — Class A1 MeadWestvaco Corp.1 Alcoa, Inc.1 Mosaic Co.1 International Paper Co.1 Freeport-McMoRan, Inc.1 FMC Corp.1 Newmont Mining Corp.1 Allegheny Technologies, Inc.1 Total Basic Materials Diversified - 0.2% Leucadia National Corp.1 Total Common Stocks (Cost $190,505,363) Guggenheim Equal Weight Enhanced Equity Income Fund SCHEDULE OF INVESTMENTS (Unaudited) September 30, 2014 Shares Value SHORT TERM INVESTMENTS† - 3.1% Dreyfus Treasury Prime Cash Management Institutional Shares1 $ $ Total Short Term Investments (Cost $5,799,031) Total Investments - 126.4% (Cost $196,304,394) $ Contracts Value CALL OPTIONS WRITTEN*† - (0.1)% Call options on: Industrial Select Sector SPDR Fund Expiring October 2014 with strike price of $55.00 $ Consumer Discretionary Select Sector SPDR Expiring October 2014 with strike price of $69.00 Financial Select Sector SPDR Fund Expiring October 2014 with strike price of $24.00 Materials Select Sector SPDR Fund Expiring October 2014 with strike price of $51.00 SPDR S&P MidCap 400 ETF Trust Expiring October 2014 with strike price of S&P 500 Index Expiring October 2014 with strike price of $2,055.00 NASDAQ 100 Index Expiring October 2014 with strike price of $4,195.00 56 Dow Jones Industrial Average Index Expiring October 2014 with strike price of $174.00 Total Call options Total Call Options Written (Premiums received Other Assets & Liabilities, net - (26.3)% Total Net Assets - 100.0% $ * Non-income producing security. † Value determined based on Level 1 inputs — See Note 2. 1 All or a portion of these securities have been physically segregated in connection with borrowings. As of September 30, 2014, the total amount segregated was $233,994,453. plc Public Limited Company REIT Real Estate Investment Trust NOTES TO SCHEDULE OF INVESTMENTS (Unaudited) For information on the Guggenheim Equal Weight Enhanced Equity Income Fund’s (the “Fund”) policy regarding valuation of investments and other significant accounting policies, please refer to the Fund’s most recent semiannual or annual shareholder report. 1.Significant Accounting Policies The following significant accounting policies are in conformity with U.S. generally accepted accounting principles ("U.S. GAAP")and are consistently followed by the Fund. This requires management to make estimates and assumptions that affect the reported amount of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period. All time references are based on Eastern Time. The Board of Trustees of the Fund (the “Board”) has adopted policies and procedures for the valuation of the Fund’s investments (the “Valuation Procedures”). Pursuant to the Valuation Procedures, the Board has delegated to a valuation committee, consisting of representatives from Guggenheim’s investment management, fund administration, legal and compliance departments (the “Valuation Committee”), the day-to-day responsibility for implementing the Valuation Procedures, including, under most circumstances, the responsibility for determining the fair value of the Fund’s securities or other assets. Valuations of the Fund’s securities are supplied primarily by pricing services appointed pursuant to the processes set forth in the Valuation Procedures. The Valuation Committee convenes monthly, or more frequently as needed and will review the valuation of all assets which have been fair valued for reasonableness. The Fund’s officers, through the Valuation Committee and consistent with the monitoring and review responsibilities set forth in the Valuation Procedures, regularly review procedures used by, and valuations provided by, the pricing services. Equity securities listed on an exchange (New York Stock Exchange (“NYSE”) or American Stock Exchange) are valued at the last quoted sales price as of the close of U.S. business on the NYSE, usually 4:00 p.m. on the valuation date. Equity securities listed on the NASDAQ market system are valued at the NASDAQ Official Closing Price on the valuation date, which may not necessarily represent the last sale price. If there has been no sale on such exchange or NASDAQ on such day, the security is valued at the mean of the most recent bid and asked prices on such day. Open-end investment companies (“Mutual Funds”) are valued at their NAV as of the close of business on the valuation date. Exchange Traded Funds (“ETFs”) and closed-end investment companies are valued at the last quoted sales price. Exchange traded options are valued between the bid and ask prices on the principal exchange on which they are traded. Debt securities with a maturity of greater than 60 days at acquisition are valued at prices that reflect broker/dealer supplied valuations or are obtained from independent pricing services, which may consider the trade activity, treasury spreads, yields or price of bonds of comparable quality, coupon, maturity, and type, as well as prices quoted by dealers who make markets in such securities. Short-term debt securities with a maturity of 60 days or less at acquisition and repurchase agreements are valued at amortized cost, which approximates market value. Generally, trading in foreign securities markets is substantially completed each day at various times prior to the close of the NYSE. The values of foreign securities are determined as of the close of such foreign markets or the close of the NYSE, if earlier. All investments quoted in foreign currency are valued in U.S. dollars on the basis of the foreign currency exchange rates prevailing at the close of U.S. business at 4:00 p.m. Investments in foreign securities may involve risks not present in domestic investments. The Valuation Committee will determine the current value of such foreign securities by taking into consideration certain factors which may include those discussed above, as well as the following factors, among others: the value of the securities traded on other foreign markets, ADR trading, closed-end fund trading, foreign currency exchange activity, and the trading prices of financial products that are tied to foreign securities such as World Equity Benchmark Securities. In addition, under the Valuation Procedures, the Valuation Committee and Guggenheim Funds Investment Advisors, LLC (“GFIA” or the “Adviser”) are authorized to use prices and other information supplied by a third party pricing vendor in valuing foreign securities. Investments for which market quotations are not readily available are fair valued as determined in good faith by the Adviser, subject to review by the Valuation Committee, pursuant to methods established or ratified by the Board. Valuations in accordance with these methods are intended to reflect each security’s (or asset’s) “fair value.” Each such determination is based on a consideration of all relevant factors, which are likely to vary from one pricing context to another. Examples of such factors may include, but are not limited to: (i) the type of security, (ii) the initial cost of the security, (iii) the existence of any contractual restrictions on the security’s disposition, (iv) the price and extent of public trading in similar securities of the issuer or of comparable companies, (v) quotations or evaluated prices from broker/dealers and/or pricing services, (vi) information obtained from the issuer, analysts, and/or the appropriate stock exchange (for exchange traded securities), (vii) an analysis of the company’s financial statements, and (viii) an evaluation of the forces that influence the issuer and the market(s) in which the security is purchased and sold (e.g. the existence of pending merger activity, public offerings or tender offers that might affect the value of the security). 2.Fair Value Measurement In accordance with U.S. GAAP, fair value is defined as the price that the Fund would receive to sell an investment or pay to transfer a liability in an orderly transaction with an independent buyer in the principal market, or in the absence of a principal market, the most advantageous market for the investment or liability. U.S GAAP establishes a three-tier fair value hierarchy based on the types of inputs used to value assets and liabilities and requires corresponding disclosure. The hierarchy and the corresponding inputs are summarized below: Level 1 — quoted prices in active markets for identical assets or liabilities. Level 2 — significant other observable inputs (for example quoted prices for securities that are similar based on characteristics such as interest rates, prepayment speeds, credit risk, etc.). Level 3— significant unobservable inputs based on the best information available under the circumstances, to the extent observable inputs are not available, which may include assumptions. The types of inputs available depend on a variety of factors, such as the type of security and the characteristics of the markets in which it trades, if any. Fair valuation determinations that rely on fewer or no observable inputs require greater judgment. Accordingly, fair value determinations for Level 3 securities require the greatest amount of judgment. The following tables summarize the inputs used to value the Fund’s investments at September 30, 2014: Level 1 Investments In Securities Level 2 Investments In Securities Level 3 Investments In Securities Total Assets: Common Stocks $– $– Money Market Fund $– $– Total Assets $– $– Liabilities: Options Written $– $– Total Liabilities $– $– Independent pricing services are used to value a majority of the Fund’s investments. When values are not available from a pricing service, they will be determined under the valuation policies that have been reviewed and approved by the Board. In any event, values are determined using a variety of sources and techniques, including: market prices; broker quotes; and models which derive prices based on inputs such as prices of securities with comparable maturities and characteristics or based on inputs such as anticipated cash flows or collateral, spread over Treasuries, and other information and analysis. The inputs or methodologies used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The suitability of the techniques and sources employed to determine fair valuation are regularly monitored and subject to change. Transfers between investment levels may occur as the markets fluctuate and/or the availability of data used in an investment’s valuation changes. Transfers between valuation levels, if any, are in comparison to the valuation levels at the end of the previous fiscal year, and are effective using the fair value as of the end of the current fiscal period. There were no transfers between levels for the period ended September 30, 2014. 3.Federal Income Taxes At September 30, 2014, cost and related gross unrealized appreciation and depreciation on investments for tax purposes are as follows: Cost of Investments for Tax Purposes Gross Tax Unrealized Appreciation Gross Tax
